56 N.J. 164 (1970)
265 A.2d 544
AMERICAN B.D. COMPANY, A NEW JERSEY CORPORATION, RESPONDENT,
v.
HOUSE OF SEAGRAMS, INC., t/a BROWNE-VINTNERS COMPANY, APPELLANT.
NATIONAL WINE & LIQUOR CO., A NEW JERSEY CORPORATION, RESPONDENT,
v.
HOUSE OF SEAGRAMS, INC., t/a BROWNE-VINTNERS COMPANY, APPELLANT.
FLAGSTAFF LIQUOR CO., A CORPORATION, RESPONDENT,
v.
BROWNE-VINTNERS COMPANY, A DIVISION OF HOUSE OF SEAGRAMS, INC., A CORPORATION, APPELLANT.
JOELI WINE DISTRIBUTORS, INC., t/a PERRONE WINES & SPIRITS, 560 BERCIK STREET, ELIZABETH, NEW JERSEY, RESPONDENT,
v.
BROWNE-VINTNERS COMPANY, 375 PARK AVENUE, NEW YORK, N.Y., APPELLANT.
The Supreme Court of New Jersey.
Argued April 7, 1970.
Decided June 1, 1970.
Mr. Philip Lindeman, II, argued the cause for appellants (Mr. Stephen H. Roth, on the brief; Messrs. Hellring, Lindeman & Landau, attorneys).
Mr. Joseph M. Jacobs argued the cause for respondents American B.D. Company and National Wine & Liquor Co. (Messrs. Harrison and Jacobs, attorneys).
Mr. Sidney Berg argued the cause for respondent Flagstaff Liquor Co.
*165 Mr. Meyer Sugarman argued the cause for respondent Joeli Wine Distributors, Inc., t/a Perrone Wines & Spirits.
Mr. Philip S. Carchman, Deputy Attorney General, argued the cause for Division of Alcoholic Beverage Control (Mr. George F. Kugler, Jr., Attorney General of New Jersey, attorney).
PER CURIAM.
The judgments in American B.D. Comany v. House of Seagrams, Inc. and in National Wine & Liquor Co. v. House of Seagrams, Inc. are affirmed for the reasons expressed by Judge Sullivan in the Appellate Division, 107 N.J. Super. 264 (App. Div. 1969), certification granted 55 N.J. 166 (1969). The judgments in Flagstaff Liquor Co. v. Browne-Vintners Company, and in Joeli Wine Distributors, Inc. v. Browne-Vintners Company are affirmed for the reasons expressed in the unreported opinions of the Appellate Division, certification granted in the former 55 N.J. 167 (1969) and in the latter 55 N.J. 311 (1970).
For affirmance  Justices FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  5.
For reversal  None.